Citation Nr: 1456471	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at an August 2013 videoconference hearing before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's "Virtual VA" electronic claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.  

2.  The Veteran had minimal post-service trauma including from occupational and recreational sources. 

3.  The evidence is at least in equipoise that the Veteran's current bilateral hearing loss is attributable to in-service noise exposure. 

4.  The Veteran's current tinnitus is etiologically related to his bilateral hearing loss. 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service 
connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection on a secondary basis may be established for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends that his current bilateral hearing loss and tinnitus are related to acoustic trauma during active service.  Specifically, he asserts that he was exposed to noise from helicopters, planes, gun fire (rifles, pistols and machine guns), and teletype machines during service.  Hearing protection was not available except when practicing shooting pistols at a firing range.  

The Board will first examine the Veteran's claim of service connection for bilateral hearing loss. 

B.  Analysis - Bilateral Hearing Loss 

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board finds that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385 based on audiogram results from December 2009, indicating mild -to-severe bilateral sensorineural hearing loss.  Audiometry testing revealed puretone thresholds of 5, 20, 15, 50, and decibels in the left ear and 10, 30, 30, 60, 70 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

The success of the Veteran's service connection claim hinges on the etiology of the Veteran's current hearing loss.  In examining etiology, the Board first examined the Veteran's service treatment records.  The Veteran had normal hearing upon entrance (August 1965 examination) and upon separation (June 1969 examination).  The Board notes that the Veteran experienced a slight decline in hearing at 1000 Hz and 2000 Hz bilaterally.  The Veteran was also exposed to significant acoustic trauma in service without the benefit of hearing protection. The Veteran's DD-214 indicates that he was a teletype repairman.  Teletype machines are electromechanical teleprinter designed for office work.  The Veteran worked in a communication center where he was exposed to noise from these machines on a daily basis for nearly three years.  The Veteran was also exposed to noise from gun fire when target shooting, where he did not always use hearing protection, and from plane and helicopter engines.    

The Board next evaluated the amount of noise exposure during service, which the Board finds was minimal. Post-service, the Veteran attended college and then worked as a telephone wire installer working in relatively quiet environments and used tools that did not create significant noise.  The most post-service noise exposure as reported by the Veteran is from hunting and/or target shooting, an activity that the Veteran admits he only did seldom.  At the 2013 hearing, he reported that saying that he shot off 5 shots in a year would be an exaggeration.  Given the occupational and recreational history given by the Veteran during his VA examination and hearing testimony, the Board finds that the Veteran's post-service noise exposure did not likely entail exposure to significant noise levels.

The Board also considered two examination reports of record, one from a private physician, and another from a VA examiner.  In April 2003, the private audiologist indicated that the Veteran developed bilateral hearing loss after target shooting in March 2003.  The physician noted the Veteran's history of noise exposure including in the military. The December 2009 examiner opined that the Veteran's bilateral hearing loss was less likely than not a result of military noise exposure.  The rationale provided was that there would be evidence of hearing loss subsequent to the noise exposure.  A normal audiogram subsequent to noise exposure would verify that the hearing had recovered without permanent loss.  

The Veteran has reported chronic intermittent hearing problems since leaving service, which have been echoed by statements from the Veteran's wife in a September 2013 statement.  The Veteran and his wife are competent to report observable experiences and symptoms.  Although both the private and VA examining sources reported noise exposure from sources other than military service, the Veteran's hearing testimony indicates that post-service noise exposure was not of a level as he experienced during military service.   

In finding the Veteran's statements credible, the Board finds the evidence in relative equipoise as to whether the etiology of the hearing loss is from service.   Resolving doubt as to that question in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  To that extent, this appeal is granted.

C.  Analysis - Tinnitus

The Board now examines the Veteran's service connection claim for tinnitus.  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet App. 195, 196 (1996).   The Veteran has reporting hearing a cricket like sound in his ears. 

The April 2003 private physician and December 2009 VA examiner diagnosed the Veteran with bilateral tinnitus.  Both examiners determined that the Veteran's current tinnitus is secondary to the Veteran's bilateral hearing loss.  With a positive nexus shown between the Veteran's hearing loss and service, service connection for tinnitus is granted.

In light of the favorable decision as it relates to the Veteran's entitlement to service connection, any error by VA in complying with the requirements of VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


